NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-2120-15T3

JUAN MORALES-HURTADO,

     Plaintiff-Appellant,                 APPROVED FOR PUBLICATION

v.                                               December 6, 2018

                                              APPELLATE DIVISION
ABEL V. REINOSO and NEW
SERVICE, INC.,

     Defendants-Respondents.
___________________________

           Submitted December 13, 2017 – Decided December 6, 2018

           Before Judges Alvarez, Nugent and Geiger.

           On appeal from Superior Court of New Jersey, Law
           Division, Bergen County, Docket No. L-1450-13.

           Jae Lee Law, PC, attorneys for appellant (Martin S.
           Cedzidlo, on the brief).

           Gallo Vitucci & Klar LLP, attorneys for respondents
           (Eric J. Plantier and Kenneth S. Merber, on the brief).

     The opinion of the court was delivered by

NUGENT, J.A.D.

     This is a vehicular negligence action. Plaintiff, Juan Morales-Hurtado,

appeals from an order of judgment entered on a jury's verdict. The jury found
defendant, Abel V. Reinoso, eighty percent negligent and plaintiff twenty

percent negligent for causing the rear-end collision. 1        The jury awarded

plaintiff $50,000 for pain and suffering, impairment, disability, and loss of

enjoyment of life. The jury also awarded plaintiff $71,615.73 for past medical

expenses.

        Plaintiff contends that defense counsel's prejudicial conduct, the court's

denial of a motion for a directed verdict on liability, and the court's decision to

bar a life care expert's testimony deprived him of a fair trial. We agree the

cumulative effect of many errors tainted the verdict. We thus reverse and

remand for a new trial.

                                         I.

                                        A.

        Plaintiff filed a complaint in February 2013, in which he sought

compensation for injuries he claimed to have sustained in an August 24, 2011

automobile accident.      Defendant filed an answer and asserted affirmative

defenses, including plaintiff's comparative negligence. The parties completed

discovery, argued numerous in limine motions, and tried the case during non -

consecutive days in December 2015 and January 2016. On January 7, 2016,



1
    For ease of reference, we refer to Abel V. Reinoso as "defendant."


                                                                          A-2120-15T3
                                         2
the jury returned its verdict. The following day, after molding the verdict, the

trial court entered an order of judgment. This appeal followed.

                                       B.

      Defendant did not dispute at trial that he was partially responsible for

causing the accident. The parties disputed whether plaintiff was liable and, if

so, to what extent.     According to the trial testimony and documentary

evidence, the sun was still shining and the intersection of Lemoine Avenue and

Bridge Plaza South in Fort Lee was dry on the evening the accident occurred .

The right front corner of the jitney — or minibus — defendant was driving

struck the left, driver's side rear corner of the 2003 Honda Civic plaintiff was

driving.

      Plaintiff testified that Lemoine Avenue has two lanes in each direction.

He was driving on Lemoine Avenue toward its intersection with Bridge Plaza

South, where he intended to make a right turn on his way to the job where he

and his passengers worked. According to plaintiff, he passed the bus a short

distance before the intersection. He activated his right turn signal and began to

turn through the green traffic light onto Bridge Plaza South but had to stop for

pedestrians crossing Bridge Plaza South. Glancing into his rear view mirror,

plaintiff saw the bus "was still stopped and a passenger was getting on it." The

bus was approximately "three to four cars distance." Plaintiff looked back



                                                                        A-2120-15T3
                                       3
toward the pedestrians. Seconds later, he felt the impact as the bus struck the

rear of his car.

      Defense counsel began his cross-examination by asking plaintiff his

birthdate. He then questioned him about his native country, his citizenship,

and his ability to speak English, interjecting a declaratory statement as he did

so:

             [Defense Counsel]: Sir, you were born in Columbia?

             [Answer]: Correct.

             [Defense Counsel]:     And you came to the United
             States in approximately 2002. Is that correct?

             [Answer]: Correct.

             [Defense Counsel]: Are you a United States citizen?

             [Answer]: Correct.

             [Defense Counsel]: Have you been living in the
             United States continuously since 2002 when you came
             here?

             [Answer]: Correct.

             [Defense Counsel]: Ok. I am not questioning your
             right as a citizen or as a witness to use an interpreter
             but I would just like to ask you briefly about your
             ability to understand English. Okay sir? You do
             understand English, right, sir?

             [Answer]: A little.




                                                                        A-2120-15T3
                                        4
            [Defense Counsel]: Okay. And after you came to the
            United States what – what – I'm sorry, withdrawn.
            What age were you when you came to the United
            States?

            [Answer]: [Nineteen] years old.

            [Defense Counsel]: And you took classes in English
            when you – after coming to the United States?

            [Answer]: Correct.

            [Defense Counsel]: And throughout the trial you've
            been communicating with your attorney in English,
            including yesterday while I was doing my opening
            statement, correct?

            [Answer]: Correct.

            [Defense Counsel]: I just – I'm trying to understand
            do you understand the statements that are being said in
            this courtroom before they are translated for you?

            [Answer]: A little.

            [Defense Counsel]: Let's talk about the accident. . . .

      In addition to posing other questions about the accident, defense counsel

brought out that the airbags in plaintiff's car did not deploy upon impact.

      Defendant's trial version of the accident differed from his interrogatory

answers, the police report, and from plaintiff's version of the accident. He

testified plaintiff's Honda was the first car stopped for a red light in the outside

lane of Lemoine Avenue at its intersection with Bridge Plaza South.

Defendant stopped his twenty-five passenger bus behind plaintiff's Honda.

                                                                           A-2120-15T3
                                         5
According to defendant, when the light changed to green, plaintiff's Honda

turned right, but then suddenly stopped. Defendant "didn’t have time to stop."

Defendant added that while stopped for the red light behind the Honda, the

Honda did not have a turn signal on. Defendant "tried to turn left a little"

when the Honda stopped suddenly, but could not do so because the Civic had

"stopped immediately." Defendant saw the Honda's brake lights come on and

applied his brakes but was unable to avoid the collision. He exited the bus and

briefly spoke to plaintiff, who said he had stopped suddenly because there

were people crossing the street.

      Although defendant testified at trial he had intended to go straight

through the intersection, the police report included a diagram showing

defendant turning the bus to the right.          In addition, in response to an

interrogatory asking defendant to describe how the accident occurred,

defendant responded: "I was in the process of making a turn and there was a

vehicle ahead. The vehicle ahead stopped suddenly without warning and there

was contact between our two vehicles."                Defendant explained that he

misunderstood the question the officer at the scene asked him and perhaps he

was misunderstood as well when he answered interrogatories.

      During       cross-examination,   plaintiff's    counsel   brought   out   the

inconsistencies.     When he attempted to cross-examine defendant about his



                                                                           A-2120-15T3
                                         6
deposition testimony, defense counsel objected.       The following exchange

occurred.

            [Plaintiff's Counsel]: Okay. You were asked by an
            attorney from my office to say, tell me how the
            accident happens, tell me what happened. And at no
            point did you ever say, I was planning on going
            straight, did you?

            [Defense Counsel]:       Your Honor, I'm objecting
            because the question is misleading. If he was never
            asked the question, he didn't give the answer because
            he was asked the question. It's misleading to tell the
            jury that he said something or he didn't.

            [Plaintiff's Counsel]:       Judge, the answers to
            interrogatories say, tell us your version of the
            accident. He gave one version. At a deposition we
            said, tell us your version of the accident. And he
            doesn't contradict his answers to interrogatories.

            [Defense Counsel]:       Read him something that's
            inconsistent with what he's testified to. Confront him
            with the question where he's asked that question.

            [The Court]: . . . overruled.

      During his examination of defendant and plaintiff, defense counsel asked

questions that were irrelevant to the liability and damage issues. The court

ruled that defense counsel could not inquire about whether the other

passengers in plaintiff's car were injured in the accident. Nonetheless, defens e

counsel brought out on cross-examination of plaintiff that two of his

passengers were sixty years old.      He proffered doing so to show that the



                                                                        A-2120-15T3
                                        7
passengers were at the accident scene and "to the extent [one] communicated

what happened to the cop." Yet, the last question he asked defendant on direct

examination was "Did any of the occupants, other than [plaintiff], sue you?"

The court immediately struck the question and instructed the jury it was

irrelevant to any liability issue.

                                      C.

      The parties disputed whether the bulging and herniated discs in

plaintiff's cervical, thoracic, and lumbar spine were caused by or predated the

August 2011 accident. They also disputed the extent of his injuries. Experts

expressed differing opinions about October 2011 medical resonance imaging

studies (MRIs) of plaintiff's cervical and lumbar spine, a February 2012 MRI

of his thoracic spine, and a May 2012 post-discogram lumbar MRI.

      Plaintiff testified he experienced pain in his back and legs following the

accident. He was taken to a hospital emergency room where he was treated

and released. He then came under the care of a chiropractor, who treated him

conservatively with electrostimulation modalities and acupuncture.        When

plaintiff did not improve with the conservative treatment, his chiropractor

referred him to Dr. Gregory J. Lawler, a board certified anesthesiologist and

pain management physician.




                                                                        A-2120-15T3
                                       8
      Plaintiff's primary complaint to Dr. Lawler was low back pain, with

some pain in his legs and some left and right leg weakness.          Dr. Lawler

testified the October 2011 and February 2012 MRI studies showed disc

herniations in plaintiff's cervical spine at C5-C6, thoracic spine at T7-T8 and

T8-T9, and lumbar spine at L4-L5 and L5-S1. The doctor also noted some

"slight slippage of the vertebral bodies at L5-S1," called spondylosis.

      The doctor analogized vertebral discs to a jelly doughnut, "where . . .

fibers . . . encircle the cushioning in the middle."        The discs "provide

cushioning in an area [so] . . . the bones don't crush into each other and [wear]

down." Dr. Lawler explained that the middle portion of the disc – which

people often refer to as the "jelly" – has "chemical mediators." When a disc

herniates, "those mediators leak out from the disc [and] cause inflammation ."

The mediator, or chemical substance, can cause a patient to develop a chemical

neuritis with corresponding pain.

      Dr. Lawler treated plaintiff by having him undergo several epidural

injections — the injection of steroids to decrease inflammation — and by

prescribing muscle relaxants.    The doctor also had plaintiff continue with

chiropractic care. When plaintiff's pain did not resolve, the doctor had him

undergo a discogram — the insertion of needles into the vertebral discs to

locate pain and to introduce contrast material for an MRI study.               The



                                                                          A-2120-15T3
                                        9
discogram and post-discogram lumbar MRI confirmed plaintiff's disc

herniation at L4-L5.

      The doctor referred plaintiff to a "board certified orthopedic and

fellowship trained spine physician," Dr. Louis Quartararo, for a consultation.

When plaintiff's condition had not resolved by August 2012, a year after the

accident, Dr. Lawler referred him to a neurosurgeon, Dr. Mark Arginteanu,

who eventually operated on plaintiff's low back.

      Dr. Lawler testified plaintiff had a herniated disc in his cervical spine at

C5-C6, a bulging and a herniated disc in his thoracic spine, the latter at T8 -T9,

and two herniated discs in his lumbar spine at L4-L5 and L5-S1. He also

testified the herniations were caused by the accident and constituted permanent

injuries. The doctor's prognosis for plaintiff was poor, especially considering

plaintiff was only twenty-eight years old and had "hardware" in his lower back

as a consequence of surgery.

      When Dr. Lawler came to court, he brought his file with him. The file

contained a copy of a draft narrative report he had sent to plaintiff's counsel.

The report included the notation, "draft for attorney review." Based on that

notation, defense counsel cross-examined the doctor about whether it was his

custom and practice while treating patients to write reports to the patients'

lawyers for their approval of what the doctor was recommending.



                                                                         A-2120-15T3
                                       10
      Dr. Marc Arginteanu, a board certified neurosurgeon, performed a

surgical procedure called a "decompression fusion instrumentation" on

plaintiff's low back. 2   Dr. Arginteanu removed from plaintiff's spine the

portion of the bone that was pressing on the nerves in the low back. The

doctor also removed the disc fragments pressing on the nerves. To stabilize

and fuse the bones in the area where the disc material was removed, the doctor

inserted a "cage device." The cage device was filled with bone taken from the

posterior region and implanted into the disc space.      The doctor fastened

everything together "with screws and rods," placing two screws in L4, two in

L5, and two in S1.

      Following the February 2013 surgery, plaintiff returned to Dr.

Arginteanu periodically through 2015. The surgery had improved plaintiff's

condition, but not to the level of his pre-accident status.   Dr. Arginteanu

opined that plaintiff's spondylolisthesis existed before the accident but was

asymptomatic and aggravated by the injury sustained in the accident.        Dr.

Arginteanu also opined plaintiff's herniated discs were caused by the injuries

from the accident. The doctor's prognosis for plaintiff's complete recovery




2
   Dr. Arginteanu's testimony was presented to the jury by way of a video
recording.


                                                                      A-2120-15T3
                                      11
was poor. In the doctor's opinion, plaintiff would continue to suffer "with at

least some element of pain for the remainder of [his] life."

      During cross-examination of the doctor, defense counsel inquired about

the concept of secondary gain:

            [Defense Counsel]:     Are you familiar with the
            medical concept of secondary gain?

                  ....

            [Doctor]: Yes. Secondary gain is when a patient has
            a reason to have symptoms beyond organic reasons,
            beyond reasons that you could explain with the
            pathology you have discovered.

            [Defense Counsel]:      Okay. And you are familiar
            with the concept of secondary gain as it might relate to
            patients who are involved in litigation in which they're
            seeking monetary compensation for injuries they
            claimed they suffered, correct?

            [Doctor]:    Yes.

            [Defense Counsel]:      And the concept of secondary
            gain is one that is generally understood and accepted
            in the medical profession, correct?

            [Doctor]:    Yes.

            [Defense Counsel]: So a doctor such as yourself
            understands that a patient such as [plaintiff] might
            have a motive to make complaints because he feels
            that those complaints might result in his receipt of
            monetary compensation. Is that correct?

            [Doctor]: Yes.



                                                                       A-2120-15T3
                                       12
Neither Dr. Arginteanu nor any other doctor testified that plaintiff was

exhibiting secondary gain.

      Dr. Arginteanu noted in his records that on August 12, 2013, plaintiff's

lumbar spine was "under control." Following a December 2013 accident, his

spine was out of control. Thereafter, plaintiff's pain began radiating down his

left lower extremity with persistent pain, numbness, and weakness. During

defense counsel's cross-examination of Dr. Arginteanu on these points, the

following exchange occurred:

            Q.    Did you – withdrawn. Well, you knew that Mr.
            Morales was a plaintiff in a lawsuit at the time that
            you treated him, right?

            A.    No. Not at the time when I first saw him, he
            was a patient.

            Q.    At the time that you formulated your opinion on
            causation at plaintiff's attorney's request you
            understood that he was claimant in a lawsuit, right?

            A.    Yes.

                  ....

            Q.   I'm asking you questions and you're supposed to
            be here to answer questions. Objectively we had a
            whole dispute about being objective versus - -

            A.    Yes.

            Q.   - subjective. If you're not here to advocate for
            Mr. Morales, you'll just answer my questions and
            answer whatever they happened to be. And if Mr.

                                                                       A-2120-15T3
                                      13
             Morales' lawyer who's actually paid to be his advocate
             wants to ask questions he'll do so. And it's not your
             job, in my opinion, the jury will make their own
             assessment, for you to try to just volunteer
             information or ask other questions. Will you agree
             with that? That's not what you're supposed to be
             doing.

             A.    I don't understand the whole lawyer thing, but
             me being – as I try to be – an honest person I can't sit
             by when you read half a note and then don't read the
             end of it.

      Plaintiff presented the testimony of two other medical witnesses, Duncan

B. Carpenter, a neurosurgeon, and John Michael Athas, a board certified

neuroradiologist. Dr. Carpenter had examined plaintiff for the defense, a fac t

the court barred plaintiff from eliciting during the doctor's examination. 3 Dr.

Carpenter opined that the condition of plaintiff's low back, which necessitated

the surgery, was caused by the vehicular accident involving defendant. Dr.

Carpenter also testified plaintiff's post-surgical low back condition was

permanent.

      Dr. Athas confirmed the October 2011 MRIs showed bilateral

spondylolysis at L5/S1, as well as a disc herniation at L4/L5. The cervical

3
   During a discussion about whether a defense attorney had telephoned Dr.
Carpenter's office and asked if he was really going to testify for plaintiff,
defense counsel represented that the doctor had been retained by the defense
and the defense had never "disavowed him," though they had made a strategic
decision not to present his testimony.



                                                                        A-2120-15T3
                                       14
MRI revealed a disc herniation at C5/6. Lastly, the February 2012 thoracic

MRI disclosed herniations at T8/9 and T9/10, and disc bulges at T6/7 and

T7/8. The post-discogram MRI also showed the herniations that had been

disclosed on the October 29, 2011 lumbar MRI.

       Defendant presented the testimony of two doctors. Dr. Jeffrey Lang, a

board certified radiologist, had interpreted flexion-extension x-rays of

plaintiff's lumbar spine on June 26, 2012. 4 Dr. Lang interpreted the films as

showing a "bilateral spondylolysis with grade one spondylolisthesis at L5."

He explained that the spondylolysis is a type of fracture through part of the

vertebrae and a spondylolisthesis "is when one vertebrae slips anterior or

posterior."

       Dr. Lang also interpreted an MRI of plaintiff's lumbar spine on January

29, 2014. Dr. Arginteanu ordered the study. Dr. Lang interpreted the MRI as

showing a "[n]ormal postoperative MRI of the lumbosacral spine."

       Dr. Robert Traflet, a board certified diagnostic radiologist, interpreted

the    cervical,   thoracic,   and   lumbar   MRIs   at   defendant's   request.

Notwithstanding plaintiff's age — twenty-eight at the time of the report — Dr.

Traflet opined that the changes throughout plaintiff's cervical, thoracic, and

lumbar spine were all degenerative. Dr. Traflet explained why, in his opinion,

4
    Dr. Lang's testimony was presented by way of a videotape.


                                                                        A-2120-15T3
                                        15
the MRI studies revealed a chronic, longstanding process, resulting in

plaintiff's bulging and herniated discs. This was particularly so, according to

the doctor, because "every part [of the spine] didn't just have one abnormality,

it had multiple abnormalities."

      Dr. Traflet noted that if a person added the abnormalities throughout

plaintiff's spine, there would be approximately fourteen abnormal levels. This

was significant "because if you were going to postulate a traumatic disc

herniation, which can happen, that means that whatever the trauma is has to

direct all of the force on that disc." Dr. Traflet explained that discs do not

herniate easily, "so if you have multiple things going on and multiple

abnormalities over and over and over again it just further supports the

degenerative nature" of the condition. Dr. Traflet concluded the herniations

and bulges in plaintiff's spine were caused by a degenerative process and were

not related to the accident involving defendant.

      Defendant also played video surveillance of plaintiff to the jury. His

attorney had mentioned the surveillance in his opening statement in the context

of a litigious society.

      The jury returned a unanimous verdict on liability, finding defendant

80% responsible for the accident and plaintiff 20% responsible.        The jury

awarded $50,000 to plaintiff for pain, suffering, disability, impairment and



                                                                        A-2120-15T3
                                       16
loss of enjoyment of life by a vote of seven to one. The jury unanimously

awarded plaintiff $71,615.73 for past medical expenses.

                                       II.

      Plaintiff argues the court erred by permitting defense counsel to interject

the concept of "secondary gain" through his cross-examination of a medical

witness, even though none of the experts said plaintiff was experiencing

secondary gain. Plaintiff also contends defense counsel's conduct, including

his personal attacks on witnesses and plaintiff's counsel, warrant a new trial.

He contends the court improperly denied his motion for a directed verdict on

liability and improperly granted defendant's motion to bar plaintiff's expert's

opinion concerning a life care plan.

      Defense counsel responds that the questions about which plaintiff

complains constitute nothing more than aggressive cross-examination and

valid impeachment.        He asserts the court did not err either by denying

plaintiff's motion for a directed verdict or by barring the testimony of

plaintiff's life care expert.

                                       III.

                                       A.

      We begin our analysis by reiterating that in our system of justice, cross-

examination is "the greatest legal engine ever invented for the discovery of



                                                                        A-2120-15T3
                                       17
truth." California v. Green, 399 U.S. 149, 158 (1970) (quoting 5 Wigmore on

Evidence, §1367 (1940); see also State v. Cope, 224 N.J. 530, 555 (2016)).

Nonetheless, neither cross-examination nor zealous advocacy is unbounded.

Generally, in trial, a lawyer shall not

              allude to any matter that the lawyer does not
              reasonably believe is relevant or that will not be
              supported by admissible evidence, assert personal
              knowledge of facts in issue except when testifying as
              a witness, or state a personal opinion as to the justness
              of a cause, the credibility of a witness, the culpability
              of a civil litigant or the guilt or innocence of an
              accused.

              Rule of Professional Conduct 3.4(e); see also Matter
              of Vincenti, 152 N.J. 253 (1998). [5]

      Fundamental principles also circumscribe the conduct of trials.

Attorneys address juries in opening and closing statements. R. 1:7-1(a) and

(b). Direct and cross-examination of witnesses generally proceed by way of

interrogation, that is, questioning. See N.J.R.E. 611(a). It is improper for an

attorney to interject personal assertions or opinions while interrogating

witnesses. It is also improper for attorneys to make arguments in front of the

jury in the guise of objections, a practice often referred to as "speaking"

objections.


5
   Our opinion should not be read to imply any finding on our part that either
attorney deliberately violated the Rules of Professional Conduct.


                                                                          A-2120-15T3
                                          18
      The court, not the attorneys, is empowered to "exercise reasonable

control over the mode and order of interrogating witnesses." Ibid. For this

reason, it is improper for an attorney, under the guise of objecting or

otherwise, to tell an adversary how to ask a question or to direct arguments and

assertions to an adversary rather than to the court. And once the court has

ruled on an objection, "counsel must abide by [the court's] ruling, saving

objections for appeal." Greenberg v. Stanley, 51 N.J. Super. 90, 102 (App.

Div. 1958), aff'd in part, rev'd in part, 30 N.J. 485 (1959).

      Credibility determinations are to be made by the jury. "The courts of

this State have long adhered to the cardinal principle that '[i]t is within the sole

and exclusive province of the jury to determine the credibility of the testimony

of a witness.'" Rodriguez v. Wal-Mart Stores, 449 N.J. Super. 577, 590 (App.

Div. 2017) (quoting State v. Vandeweaghe, 351 N.J. Super. 467, 481 (App.

Div. 2002), aff'd, 177 N.J. 229 (2003)), certif. granted, 230 N.J. 584 (2017).

"[T]he jury is charged with making credibility determinations based on

ordinary experiences of life and common knowledge about human nature, as

well as upon observations of the demeanor and character of the witness." Ibid.

(citing State v. Jamerson, 153 N.J. 318, 341 (1998)). For these reasons, courts

"do not allow one witness to comment upon the veracity of another witness."

Vandeweaghe, 351 N.J. Super. at 481-82. "This prohibition applies even if the



                                                                           A-2120-15T3
                                        19
witness proffered to render such a credibility opinion is an expert." Rodriguez,

449 N.J. Super. at 591.

      An innocuous violation of any of these principles does not necessarily

require a new trial.      Taken together, however, numerous small errors can

accumulate so as to deprive a party of a fair trial. Torres v. Pabon, 225 N.J.

167, 191 (2016); accord, Pellicer ex rel. Pellicer v. St. Barnabas Hosp., 200

N.J. 22, 53 (2009) ("we have recognized that the cumulative effect of small

errors may be so great as to work prejudice, and we have not hesitated to

afford the party suffering that prejudice relief where it has been warranted").

We conclude this is such a case.

      Defense counsel correctly points out that plaintiff did not object in many

of these instances. That is so. In fact, plaintiff has not raised many of the

issues on this appeal. Nonetheless, an "appellate court may, in the interest of

justice, notice plain error not brought to the attention of the trial or appellate

court." R. 2:10-2.

      With these principles in mind, we turn to the trial.

                                       B.

      We first address defendant's opening statement.        During his opening

statement, defense counsel told the jury: "[a]s one might expect, not surprising

in our litigious society, defendant, I - - we made arrangements to have an



                                                                         A-2120-15T3
                                       20
investigator look for the plaintiff to see what's he doing in his private life.

He's claiming that he's injured. And you'll see, it is not a lot of tape, he's doing

what normal people do. . . . "

      The statement was improper.

            An opening statement has a narrow purpose and scope.
            It is to state what evidence will be presented, to make
            it easier for the jurors to understand what is to follow,
            and to relate parts of the evidence and testimony to the
            whole; it is not an occasion for argument. . . . [I]t is
            fundamentally unfair to an opposing party to allow an
            attorney, with the standing and prestige inherent in
            being an officer of the court, to present to the jury
            statements not susceptible of proof but intended to
            influence the jury in reaching a verdict.

            [United States v. Dinitz, 424 U.S. 600, 612 (1976)
            (Burger, C.J., concurring).]

      Counsel's reference to one's expectations in a litigious society was

improper. The remark was not a statement of evidence, and it arguably was an

appeal to prejudice.

                                        C.

      Several   improprieties    occurred    during   defense    counsel's     cross-

examination of plaintiff and his witnesses. Defense counsel cross-examined

plaintiff about when plaintiff came to the United States, his citizenship,

whether he had been in the United States continually since his arrival, and

plaintiff's need for an interpreter.    During the cross-examination, counsel



                                                                             A-2120-15T3
                                        21
explained he was not "questioning [plaintiff's] right as a citizen or as a witness

to use an interpreter but I would just like to ask you briefly about your ability

to understand English." In State v. Sanchez-Medina, the Supreme Court noted

that "today . . . evidence of a defendant's undocumented immigration status

could appeal to prejudice, inflame certain jurors, and distract them from their

proper role in the justice system: to evaluate relevant evidence fairly and

objectively." 231 N.J. 452, 463 (2018). Those same considerations apply to

questions about a party or witness's citizenship, length of time in United

States, and need for an interpreter.      True, plaintiff's attorney elicited that

plaintiff was born in another country. That did not, however, open the door to

questions about plaintiff's citizenship and his need for an interpreter, questions

that some might suggest have racial undercurrents. Besides, the court, not a

party's adversary, is charged with the responsibility of providing an interpreter

when necessary. And an attorney's view about a party's "right as a citizen or

as a witness to have an interpreter" is irrelevant.

      Even if the latter considerations were relevant – a proposition difficult to

discern – their probative value was substantially outweighed by the risk of

undue prejudice. See Serrano v. Underground Utils. Corp., 407 N.J. Super.

253, 281 (App. Div. 2009). If defense counsel intends to pose such questions

on retrial, he should first make an appropriate proffer to the trial court.



                                                                         A-2120-15T3
                                        22
However, "[a] generalized invocation of witness 'credibility' issues will not

suffice." Ibid.

      Also irrelevant was defense counsel's cross-examination of plaintiff

about the age of the passengers in his car. Although defense counsel proffered

he was asking about the passengers' ages merely to show they were present at

the accident scene, one is hard pressed to comprehend how their ages

established their presence. Moreover, defense counsel's question to his own

client, "did any of the occupants, other than [plaintiff], sue you," undermines

his proffer about the occupants' ages. Although the court immediately struck

counsel's question about whether other occupants sued plaintiff, the question

must be considered in the context of the totality of inappropriate comments

and questions throughout the trial. "As we have recognized, sometimes jury

instructions about the misuse of evidence are simply inadequate to effectively

blunt the risks of significant prejudice." Rodriguez, 449 N.J. Super. at 598

(citing James v. Ruiz, 440 N.J. Super. 45, 76-77 (App. Div. 2015)). 6



6
   Defense counsel also asked plaintiff a question about a comment
plaintiff's attorney made in his opening statement. Cross-examining a
party about his attorney's opening statement is improper. See State v.
Woods, 687 P.2d 1201, 1208-09 (Ariz. 1984). As a court instructs the
jury in virtually every case, the attorneys' statements are not evidence.
See Model Jury Charges (Civil), 1.11, "Preliminary Charge" (Approved
Nov. 1998, Revised May 2007).


                                                                        A-2120-15T3
                                      23
        Defense counsel also cross-examined plaintiff about the airbags in

plaintiff's car not deploying upon impact with defendant's bus. In Taing v.

Braisted, ____ N.J. Super. ____ (Law Div. 2017), the trial court held that such

evidence was inadmissible absent expert testimony. We agree. Moreover, in

the case before us, the evidence might have been misleading.        There is no

evidence airbags are engineered to deploy in rear-end accidents. See, e.g., Air

Bags Quick Facts, SaferCar.gov powered by National Highway Traffic Safety

Administration,

https://www.safercar.gov/Vehicle%20Shoppers/Air%20Bags/Quick%20Facts

(last visited Nov 21, 2018).     Evidence concerning airbags deploying or not

deploying is inadmissible in the absence of expert testimony. Accordingly,

such evidence should be excluded when this case is retried.

                                       D.

        Plaintiff contends defense counsel's cross-examination of Dr. Lawler and

of Dr. Arginteanu was improper and unduly prejudicial. Cross-examination

about the doctors' relationship with plaintiff's law firm was not improper. The

doctors' relationship with the law firm, the number of times they have testified

at the firm's request, and the basis of their remuneration arguably demonstrate

bias.




                                                                        A-2120-15T3
                                       24
      Similarly, establishing a doctor knew plaintiff was involved in a lawsuit

when the doctor wrote a report for plaintiff's counsel was not improper.

Granted, the implication of bias from such a fact alone is, to some extent,

artificial. The requirement of an expert report is legal, not medical. Discovery

rules require lawyers to serve expert reports. So it is arguably artificial to

impeach a doctor's credibility based on a legal requirement. Nonetheless, such

cross-examination is not inappropriate.      Plaintiff may, however, move to

exclude the evidence on the ground that in view of the legal requirement its

probative value is substantially outweighed by the risk of undue prejudice or

by the other factors enumerated in N.J.R.E. 403. The trial court can exercise

its broad discretion to admit or exclude the evidence or perhaps explain the

discovery requirement to the jury.

      In addition, in this case, if such cross-examination is permitted, the trial

court should reconsider its decision to preclude plaintiff from bringing out that

Dr. Carpenter examined plaintiff on behalf of defendant.          After all, Dr.

Carpenter presumably understood he was examining plaintiff to render an

opinion in a legal action. Such knowledge, and the similarity between his

opinions and those of plaintiff's treating physicians, become increasingly

relevant in view of defendant's attacks on the credibility of plaintiff's medical

experts. Dr. Carpenter's knowledge of the litigation and opinions arguably



                                                                         A-2120-15T3
                                       25
refute defendant's suggestion that plaintiff's treating physicians embellished

their opinions because they either knew plaintiff was involved in litigation or

had previously worked with plaintiff's lawyers.

      Defense counsel's cross-examination of Dr. Lawler about his draft report

should be barred on retrial.      Rule 4:10-2(d)(1) precludes discovery of

communications between an attorney and experts concerning the collaborative

process during preparation of reports. We can discern no reason why the rule's

policy underpinnings would not bar cross-examination concerning the

collaborative process when a draft report is inadvertently discovered.        Of

course, the rule has an exception. If defense counsel contends the exception

applies, he can seek leave of court to pursue an appropriate line of cross-

examination.

      The following assertions defense counsel made while cross-examining

Dr. Arginteanu should be disallowed on retrial:

            Q.   I'm asking you questions and you're supposed to
            be here to answer questions. Objectively we had a
            whole dispute about being objective versus - -

            A.    Yes.

            Q.    - subjective. If you're not here to advocate for
            Mr. Morales, you'll just answer my question and
            answer whatever they happened to be. And if Mr.
            Morales' lawyer who's actually paid to be his advocate
            wants to ask questions he'll do so. And it's not your
            job, in my opinion, the jury will make their own

                                                                       A-2120-15T3
                                      26
              assessment, for you to try to just volunteer
              information or ask other questions. Will you agree
              with that? That’s not what you're supported to be
              doing.

      These     purported     questions   were   assertions,   not   questions     or

interrogation. See N.J.R.E. 611. More significantly, they were not-so-veiled

opinions by defense counsel that the doctor was being an advocate, not an

objective expert, and was therefore not credible.         And they usurped the

function of the trial court by commenting on how the doctor should answer

questions and suggesting how the jury should assess the doctor's testimony.

Ibid.; see also RPC 3.4(e).

      We also conclude the trial court erred by denying plaintiff's in limine

motion and permitting defendant to cross-examine Dr. Arginteanu about the

concept of secondary gain. In Rodriguez, we explained that "in a jury setting,

there is a great danger that an expert witness who characterizes a plaintiff as a

'malingerer' or a 'symptom magnifier,' or some other negative term impugning

the plaintiff's believability will unfairly infect the trier of fact's assessment of

the plaintiff's overall narrative on both liability and injury." Rodriguez, 449

N.J. Super. at 596. We explained that "[s]uch opinion evidence from a doctor

inherently has a clear capacity to deprive a plaintiff of a fair jury trial." Ibid.

(quoting R. 2:10-2). We thus held "that such testimony at a civil jury trial

should be categorically disallowed under N.J.R.E. 403." Ibid.

                                                                           A-2120-15T3
                                          27
      We discern no difference between eliciting a medical opinion that a

plaintiff has secondary gain "as it might relate to patients who are involved in

litigation in which they're seeking monetary compensation for injuries they

claimed they suffered," and interjecting the issue into a trial when it has no

support in any documentary evidence or any medical testimony. The latter

instance may be even more egregious, because it suggests there is a medical

basis for an attack on plaintiff's credibility, when in fact no medical testimony

supports such attack. That is what happened here.

                                       E.

      Defense counsel's penchant for making inappropriate comments in front

of the jury and usurping the court's trial role was not limited to his cross -

examination of plaintiff's witnesses. He engaged in the same conduct during

plaintiff's cross-examination of defendant. Defendant's trial testimony that he

intended to go straight through the intersection was significant to his

comparative negligence defense. The police report suggested defendant was

making a right turn, and he expressly said so in a sworn interrogatory answer.

He changed his testimony at trial. Plaintiff's counsel attempted to impeach

him by pointing out he did not say at his deposition that he intended to proceed

through the intersection. Defense counsel objected on the ground that the




                                                                         A-2120-15T3
                                       28
question was misleading.      When plaintiff attempted to pursue the line of

questioning, the following exchange occurred:

            [Defense Counsel]:       Your Honor, I'm objecting
            because the question is misleading. If he was never
            asked the question, he didn't give the answer because
            he was asked the question. It's misleading to tell the
            jury that he said something or he didn't.

            [Plaintiff's Counsel]:      Judge, the answers to
            interrogatories say, tell us your version of the
            accident. He gave one version. At a deposition we
            said, tell us your version of the accident. And he
            doesn't contradict his answers to interrogatories.

            [Defense Counsel]: Read him something that's
            inconsistent with what he's testified to. Confront him
            with the question where he's asked that question.

            [The Court]: . . . overruled.

      Contrary to defense counsel's assertion, the questions were not

misleading. Defendant had sworn in interrogatories that he intended to make a

right turn. He did not recant that answer or testify differently at his deposition.

Plaintiff's counsel pursued a proper line of questioning to establish defendant

did not change his testimony until trial. In fact, if the change in testimony was

material to the defense of comparative negligence, defense counsel had an

obligation to disclose the anticipated change in testimony.         McKenney v.

Jersey City Med. Ctr., 167 N.J. 359, 371 (2001); T. L. v. Goldberg, 453 N.J.

Super. 539, 556-57 (App. Div. 2018), certif. granted, ____ N.J. ____ (2018).



                                                                          A-2120-15T3
                                        29
Defendant's argument in front of the jury — in the guise of an objection — and

his assertion that plaintiff's attorney was misleading the jury, were improper,

as was his demand that plaintiff's counsel read something from the deposition.

So-called "speaking objections" are prohibited. If an attorney for some reason

cannot concisely state an objection in the language of the relevant evidence

rule, he or she should request a sidebar, which the court may, in its discretion,

grant or deny. "[C]ounsel must abide by [the court's] ruling, saving [further]

objections for appeal." Greenberg, 51 N.J. Super. at 102.

      That is not to say defense counsel could not have elicited whatever he

considered significant from his client's deposition testimony and countered

with an alternative argument. But proper procedure required he do so on re-

direct examination and in closing argument, not by blurting out opinions and

demands of his adversary in front of the jury.

                                       F.

      Plaintiff also argues that defense counsel elicited hearsay medical

evidence during his cross-examination of plaintiff's medical experts, and

continued his excoriation of plaintiff's doctors and plaintiff's attorney during

his summation. Because we are remanding this matter for a new trial, and

because plaintiff did not object to many of the comments he challenges on

appeal, we will merely reiterate some general principles concerning these



                                                                         A-2120-15T3
                                       30
issues so that the court and parties may be guided accordingly when they retry

the case.

      N.J.R.E. 703 provides that the facts or data upon which an expert bases

an opinion "need not be admissible in evidence" if such facts are "of a type

reasonably relied upon by experts in the particular field in forming opinions or

inferences upon the subject." N.J.R.E. 808 limits the admissibility of expert

opinion included in an otherwise admissible hearsay statement. N.J.R.E. 703

may not be used as "a vehicle for the wholesale [introduction] of otherwise

inadmissible evidence." Vandeweaghe, 351 N.J. Super. at 481 (quoting State

v. Farthing, 331 N.J. Super. 58, 79 (App. Div. 2000)). As we have previously

explained,

             the combined impact of Rules 703 and 808 is to limit
             the ability of a testifying expert to convey to a jury
             either (1) objective "facts or data" or (2) subjective
             "opinions" based upon such facts, which have been set
             forth in a hearsay report issued by a non-testifying
             expert. In either instance, the testifying expert may
             not serve as an improper conduit for substantive
             declarations (whether they be objective or subjective
             in nature) by a non-testifying expert source.

             [Ruiz, 440 N.J. Super. at 66.]

      These principles apply to diagnostic tests, the interpretation of which is

relevant to the issues in a case.     Id. at 69.   As a general proposition, a

testifying medical expert must possess the credentials to interpret diagnostic



                                                                        A-2120-15T3
                                       31
studies, such as MRIs and x-rays, and must have personally reviewed such

films before being permitted to testify to their interpretation. See Agha v.

Feiner, 198 N.J. 50, 67 (2009). A testifying medical expert should generally

be precluded from testifying to another doctor's interpretation of diagnostic

tests relevant to the issues in the case.

      In addition, it is improper to cross-examine experts on details of

documents they have not seen or relied upon. State v. Rose, 112 N.J. 454

(1988); Corcoran v. Sears Roebuck & Co., 312 N.J. Super. 117 (App. Div.

1998); see also, Crispin v. Volkswagonwerk AG, 248 N.J. Super. 540, 551-52

(App. Div. 1991).

      As previously noted, it is improper to ask a witness a question requiring

that witness to comment upon the veracity of another witness. Vandeweaghe,

351 N.J. Super. at 481-82. The prohibition applies to experts as well as lay

witnesses. Rodriguez, 449 N.J. Super. at 591.

      Concerning closing arguments, we explained in Rodd v. Raritan

Radiologic Assocs., PA, 373 N.J. Super. 154, 171-72 (App. Div. 2004):

             Although attorneys are given broad latitude in
             summation, they may not use disparaging language to
             discredit the opposing party, or witness, Henker v.
             Preybylowski, 216 N.J. Super. 513, 518-19 (App. Div.
             1987); Geler v. Akawie, 358 N.J. Super. 437, 470-71
             (App. Div.), certif. denied, 177 N.J. 223 (2003), or
             accuse a party's attorney of wanting the jury to



                                                                       A-2120-15T3
                                            32
            evaluate the evidence unfairly, of trying to deceive the
            jury, or of deliberately distorting the evidence.

We trust the parties will adhere to these principles when they retry this case.

                                          IV.

      Plaintiff next contends the court erred by not directing a verdict in favor

of plaintiff on liability, negligence, and proximate causation.            The issue

warrants little discussion.       As defendant concedes in his brief, he "never

contended that his negligence played no part in the accident. In fact, defense

counsel   urged    the     jury   to   find     negligence   on   the   part   of    the

[d]efendant/[r]espondent."        The evidence at trial established beyond dispute

that defendant was negligent and that his negligence was a proximate cause of

the accident. The trial court should have directed a verdict on those issues.

      On the other hand, defendant's testimony, if believed, provided a basis

for the jury to conclude plaintiff was negligent and his negligence was a

proximate cause of the accident. Of course, the jury could have disbelieved

defendant's testimony. But in view of defendant's testimony, the issues of

whether plaintiff was negligent, whether plaintiff's negligence was a proximate

cause of the accident, and whether liability should be apportioned presented

questions for the jury to decide. The trial court properly denied a directed

verdict on these issues.




                                                                               A-2120-15T3
                                          33
                                        V.

      Finally, plaintiff argues the court erred by barring his life care expert

following a lengthy hearing pursuant to N.J.R.E. 104. Significantly, the trial

court, in its decision, did not explicitly conclude the life care expert had

rendered a net opinion. For the following reasons, we vacate the court's verbal

order precluding the testimony and remand for further consideration on retrial.

      Plaintiff's life care expert, Dianne C. Simmons-Grab, met with plaintiff

and his wife at their home. She reviewed Dr. Lawler's records from Bergen

Pain Management as well as records from Paramus Surgical Center and the

"Comprehensive Pain Management Therapy Center."               She reviewed the

records from Metropolitan Neurosurgery, where Dr. Arginteanu practiced, as

well as records from Spine Center and Orthopedic Rehabilitation of

Englewood, where a Dr. Kim practiced. She also reviewed the medical records

of Dr. Ermann, the chiropractor, as well as diagnostic studies. Following her

consideration of the medical records, Simmons-Grab followed up with the

medical offices, either by talking to staff or sending a questionnaire.

      The questionnaires were comprehensive.         Simmons-Grab would also

send a "summary" letter to a doctor confirming information she received. The

doctor would indicate approval by signing the summary.             For example,

Simmons-Grab prepared the following summary, which Dr. Arginteanu signed:



                                                                          A-2120-15T3
                                        34
                This writer spoke with Emily, the nurse for Marc S.
              Arginteanu, M.D., on May 20, 2014 regarding Juan
              Morales Hurtado and his care that is required
              pertaining to the accident of August 24, 2011.

                  Emily noted that Dr. Arginteanu stated that Mr.
                   Morales Hurtado has currently reached
                   maximum medical improvement regarding his
                   active spine surgery care.
                  Mr. Morales will require an orthopedic surgeon
                   evaluation every two years, as well as x-rays of
                   the spine (cervical, thoracic, lumbar) to monitor
                   and evaluate his pain and to assure the stability
                   of the spine and if any other procedures are
                   necessary.
                  It is recommended that Mr. Morales Hurtado be
                   evaluated by a pain management specialist to
                   develop a treatment plan to control his pain.
                  It is also recommended that Mr. Morales
                   Hurtado be evaluated by a rehabilitation doctor
                   to develop a treatment plan to restore his
                   functional activities and quality of life.
                  In the current lumbar fusion that was completed
                   recently, the possibility of some of the hardware
                   requiring removal is under 50%.
                  Following are questions that still need to be
                   answered:
                       o What is the probability of Mr. Hurtado
                          requiring cervical surgery some time in
                          the future? 10%
                       o What is the possibility of a lumbar
                          adjacent segment disorder? 10-15%
                       o Should Mr. Hurtado be participating in
                          physical therapy periodically such as zero
                          to 24 times per year to help reduce pain
                          and maintain strength? Yes. 7

7
    The answers were handwritten on the typewritten letter.


                                                                       A-2120-15T3
                                       35
      Below the summary appeared a signature which the expert identified as

Dr. Arginteanu's.

      Although the court found the expert qualified to render an opinion in the

field of life care planning, and though the expert testified the medical records

and questionnaires she relied upon were of the type reasonably relied upon by

experts in the particular field, the court nonetheless precluded her from

testifying. In doing so, it appears the court believed that if the underlying data

and records were inadmissible, the expert's opinion must be barred. The court

also made credibility determinations about the information the expert relied

upon — credibility determinations that should have been made by a jury.

      The court undertook an analysis of the medical records, questionnaires,

and follow-up letters the expert relied upon and determined they were

inadmissible under N.J.R.E. 703, N.J.R.E. 808, and Ruiz, 440 N.J. Super. at

45.   The court then appeared to conclude that because the underlying

information was inadmissible, the expert's opinion must be barred. If this is

what the court intended, it reached an incorrect conclusion.             Experts are

permitted to "apprise the trier of fact of the bases for [their] opinion, includin g

the opinions of other experts," but are not entitled "to introduce an out -of-court

expert's report for its 'truth', where it is critical to the primary issue in the case

and the adversary objects." Ruiz, 440 N.J. Super. at 65 (quoting Agha, 198



                                                                             A-2120-15T3
                                         36
N.J. at 50). Exclusion of the information or data an expert has relied upon

does not require exclusion of the expert's opinion.

      The court appears to have made the same mistake concerning the

expert's interview with plaintiff's wife. The court noted plaintiff's sp ouse had

not been named as a witness and could not testify at trial. Nonetheless, the

expert had the right to apprise the jury she relied on, among other things,

interviews with plaintiff and his wife. Of course, a trial court should provide

"a limiting instruction to the jury in situations where a testifying expert

identifies or alludes to the sources upon which he or she has professionally

relied.   Such an instruction is necessary to assure that the jurors do not

improperly consider those outside sources for their truth."      Ruiz, 440 N.J.

Super. at 70.

      Citing N.J.R.E. 808, the trial court determined the information

underlying the expert's opinion was not trustworthy, particularly the

questionnaires the expert submitted to the doctors and the letters or

memoranda the doctors signed. But the court's reasons for such find ings were

based on facts that may or may not have been disputed, which a jury should

have determined. Other reasons were unsupported by precedent concerning

expert testimony. For example, though the expert identified the signature of

doctors on certain documents, the court questioned how the expert could make



                                                                        A-2120-15T3
                                       37
such an identification when the signatures appeared to be illegible. Of course,

the issue could have been resolved definitively by asking the doctor. But once

the expert authenticated the signature, any dispute presented a question for the

jury.

        The court repeatedly noted the questions posed by the expert to the

doctors were "leading." The court also repeatedly stated the questionnaires

and letters the expert relied upon were not prepared in the ordinary course of

business. And the court pointed out Simmons-Grab was unaware plaintiff had

been involved in two subsequent motor vehicle accidents.

        The jury was entitled to consider these matters when deciding what

weight to give to the expert's testimony.        The court, however, cited no

authority for the proposition that such considerations were appropriate when

considering the admissibility of expert testimony. Nor has defendant. In fact,

defendant has cited no case law in support of the arguments in his brief

contending the trial court's decision to exclude the life care expert should be

upheld.

        The court also stressed that the questionnaires and summaries utilized by

the expert, even if signed by the doctors, were uncertified, did not express

opinions within a reasonable degree of medical certainty, and contained

information not contained in the medical experts' narrative reports and records.



                                                                         A-2120-15T3
                                        38
The court cited no precedent, nor has defendant, to suggest that underlying

medical information relied upon by a life care or other expert must be

certified. And at least at the time the expert wrote the report, the parties did

not know if the doctor's opinions had been expressed within a reasonable

degree of medical probability, because the parties had not deposed the doctors

about that issue.

      The life care expert's report covered a range of future needs, including

surgery, therapy, medication, and periodic evaluations. Even if some of the

underlying information was somehow improperly considered by her, such was

not a basis for the wholesale exclusion of her entire opinion. 8

      Although we vacate the oral order striking the expert's opinion, we do

not reach the conclusion that the opinion is or is not admissible. On remand,

defendant may renew his motion to bar the expert.           The trial court may

exercise its discretion to employ any procedure it deems fit to resolve the

motion. Considering a transcript of the life care planner's testimony is now

available, the court might consider having the parties brief the issue well in

advance of trial. The trial court will then have the time to make detailed

findings of fact and conclusions of law supported by appropriate precedent.

8
  Plaintiff points out in his appellate brief that defendant submitted the report
of a life care expert that was based on less information than that relied upon by
plaintiff's expert.


                                                                        A-2120-15T3
                                        39
                                         VI.

      We conclude the cumulative effect of multiple errors and improprieties

deprived plaintiff of a fair trial and of a verdict based on the merits of the

parties' claims. For that reason, plaintiff is entitled to a new trial on all issues.

      Reversed and remanded for trial.




                                                                             A-2120-15T3
                                         40